Citation Nr: 1233916	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial rating for obstructive sleep apnea, currently rated noncompensable from August 18, 2008, through February 4, 2009, 30 percent disabling from February 5, 2009, through November 30, 2009, and 50 percent disabling since December 1, 2009.

2.  Entitlement to an initial compensable rating for the residuals of a right ankle sprain.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an initial compensable rating for migraines.

5.  Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities for the period from January 27, 2009, through February 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from September 2000 until August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO granted service connection for obstructive sleep apnea, the residuals of a right ankle sprain (characterized as "foot sprain), erectile dysfunction, and migraines, and assigned noncompensable ratings for all of them.  Additionally, the rating decision denied entitlement to a 10 percent rating based on multiple, noncompensable evaluations.  
These determinations were confirmed in a subsequent February 2009 rating decision.

In a March 2010 rating decision, the RO increased the Veteran's rating for sleep apnea to 30 percent, effective February 5, 2009.  Subsequently, in an August 2012 rating decision, the RO granted another increase, to 50 percent, effective December 1, 2009.  The issue of entitlement to a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

The issues of entitlement to initial compensable ratings for the residuals of a right ankle sprain, erectile dysfunction, and migraines and entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities for the period of August 18, 2009, through January 26, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period from August 18, 2008, through January 26, 2009, the Veteran's obstructive sleep apnea caused snoring.  

2.  Beginning January 27, 2009, the Veteran's symptoms of obstructive sleep apnea warranted the use of a breathing assistance device such as a continuous airway pressure machine.  


CONCLUSIONS OF LAW

1.  For the period from August 18, 2008, through January 26, 2009, the criteria for a compensable evaluation for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6847 (2011).

2.  Beginning January 27, 2009, the criteria for 50 percent rating, and no higher, for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Veteran's claim for an initial compensable rating for obstructive sleep apnea for the period from August 18, 2008, through January 26, 2009, for a rating in excess of 30 percent for the period from February 5, 2009, through November 30, 2009, and for a rating in excess of 50 percent for the period beginning December 1, 2009, arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Additional post-service treatment records are associated with the Virtual VA electronic file, which has been considered in the adjudication of this appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was provided with medical examinations in September 2008 and July 2012, the reports of which are associated with the file.  The Board observes that the Veteran's representative indicated in September 2012 that the Veteran's claims warrant additional VA examinations, as the previous examination in September 2008 was four years old, and the disabilities had worsened since that time.  While such is the case for the Veteran's other claims, as is addressed in the remand section below, the Veteran's July 2012 examination for his obstructive sleep apnea is only slightly more than two months old.  The representative's general statement that the disabilities have worsened since September 2008 is generic, and does not reference any specific worsening of the Veteran's obstructive sleep apnea since July of this year.  As such, the Board finds that the July 2012 examination is fully sufficient to rate the Veteran's obstructive sleep apnea, and no further examination is necessary.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also 38 C.F.R. § 3.400(o)(2) (providing that effective dates for claims for increased disability compensation are to be assigned based on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year of that date).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Obstructive sleep apnea is rated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Diagnostic Code 6847 dictates that sleep apnea that is asymptomatic but has documented sleep disorder breathing is to be rated as noncompensable.  Sleep apnea that causes persistent day-time hypersomnolence warrants a 30 percent rating.  Sleep apnea which requires use of a breach assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy.  See 38 C.F.R. § 4.97, DC 6847.

The Veteran used a continuous airway pressure (CPAP) machine between December 2007 and March 2008 while on active duty, before the first of three surgeries to address his sleep apnea disability.  While in service, the Veteran had his tonsils removed and had a multi-stage uvulopalatopharyngoplasty to alleviate his symptoms.  

In September 2008, shortly after his August 2008 separation, the Veteran was provided a VA general medical examination.  He informed the examiner that he was a loud snorer, and had been diagnosed with obstructive sleep apnea.  He indicated that he no longer used a CPAP machine, and denied a productive cough, sputum, and hemoptysis.  He did not have dyspnea on exertion.  Physical examination showed that his lungs had good airflow in all quadrants.  The Veteran was considering school or work options at the time of the examination, but had not lost any time from work within the previous 12-month period.  The examiner diagnosed the Veteran with a history of obstructive sleep apnea requiring a CPAP machine, but without current functional limitations or residuals from surgery. 

The Veteran asserted in a document dated January 27, 2009, that his sleep apnea had worsened, and that he needed to go back onto a CPAP machine.

In February 2009, the Veteran was seen following his request for a CPAP machine.  He presented with excessive fatigue, nighttime awakenings, and "yawning that affect[ed] his lifestyle."  He reported that after his in-service uvulopalatopharyngoplasty surgery, he "felt better for a couple [of] months" but then began to experiencing increasing obstructive sleep apnea symptoms.  He complained of waking up three or four times per night, needing daytime naps, increased snoring, and increased daytime fatigue.  He was advised to avoid driving and any other activities that could endanger his life at times where he was not fully attentive.  

The Veteran was given a sleep assessment in May 2009 to address complaints of snoring, excessive daytime sleepiness, and obesity.  He reported getting between four and five hours of sleep per night, and he scored four out of 24 on the Epworth Sleepiness Scale, indicating significant perceived hypersomnia.  He was diagnosed with moderate obstructive sleep apnea in the form of cyclic oxygen desaturation, sleep fragmentation, and an increased number of obstructive respiratory events.  He was referred for a CPAP evaluation.

In June 2009, the Veteran was again evaluated.  At that time, he continued to report snoring and daytime sleepiness.  He scored 10 out of 24 on the Epworth Sleepiness Scale, which, although higher than his score in April 2009, still indicated significant perceived hypersomnia.  His diagnosis was identical to the April 2009 diagnosis, and he was again referred for a CPAP evaluation.  He was provided with an auto-titration CPAP as a bridge until CPAP study results were available.  

In December 2009, analysis of the Veteran's sleep study/CPAP studies show a good response to CPAP.

The Veteran was provided a VA examination for his sleep apnea in July 2012.  The examiner noted the history of surgery, and that he began to experience obstructive sleep apnea symptoms again "a few months after surgery."  He had continued to use the CPAP machine since it was initially prescribed.  He still did not sleep well, but did feel better.  If he woke up before 10 a.m., he would require a 30 to 60 minute nap.  The Veteran believed that his PTSD and depression negatively impacted his sleeping.  The examiner cited the Veteran's April 2009 sleep study as the most recent documentation of the effects of the sleep apnea.  The examiner found that the Veteran had persistent daytime hypersomnolence, but did not demonstrate evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and did not require a tracheostomy.  She opined that the sleep apnea did not affect his ability to work.  It had been noted earlier in the report that the Veteran was a full-time college student.  

August 18, 2008 - January 26, 2009

For the period from August 18, 2008, to January 26, 2009, the only evidence available concerning the Veteran's sleep apnea is the general medical examination performed in September 2008.  At that time, the Veteran snored, but his recent surgeries (April - May 2008) had alleviated his need for a CPAP machine.  He had no current functional limitations due to his sleep apnea, and did not complain of daytime hypersomnolence.  

Applying DC 6847, the sleep apnea symptomatology for the first period of time on appeal does not warrant a compensable evaluation.  38 C.F.R. § 4.97, DC 6847.  Snoring, at most, meets the criteria for "sleep disorder breathing," a symptom of obstructive sleep apnea that is noncompensable.  Id.  There is no evidence of hypersomnolence for the period prior to January 26, 2009, and thus the Veteran does not meet the criteria for a 30 percent evaluation for that period of time.  Id.

January 27, 2009, to the Present

The Veteran submitted a January 27, 2009, statement to the RO indicating that his sleep apnea had worsened, and that again needed a CPAP machine.  The Board finds this statement credible, based on the subsequent evidence developed, and the fact that the Veteran was assigned a CPAP machine relatively soon thereafter.  Layno, 6 Vet. App. at 469.  The Board also finds this evidence competent, despite the Veteran's lack of medical training.  In this regard, he had spent four months on a CPAP machine prior to multiple in-service surgeries, and thus knew the symptomatology that would warrant the use of breathing assistance.  Further, his assertion was subsequently borne out by the evidence that he was given a CPAP machine.  As such, the January 27, 2009, statement was competent evidence of the worsening of his obstructive sleep apnea.  Jandreau, 492 F.3d at 1376-77.

During treatment on February 5, 2009, the Veteran described symptoms of excessive fatigue during the day, which met the criteria for hypersomnolence.  The RO granted a 30 percent rating based on the evidence of hypersomnolence developed during that treatment.

Notably, the Veteran continued to receive treatment, including a sleep study, over the next months.  The evidence continued to show that he experienced hypersomnolence.  There is no evidence of worsening during that time, but following the April 2009 sleep study, the Veteran's sleep apnea was determined to be "moderate" and causative of cyclic oxygen desaturation, sleep fragmentation, and an increased number of obstructive respiratory events.  Importantly, without evidence that the condition had changed since February 2009, he was referred for a CPAP evaluation.  Thereafter, in June 2009, he was provided with an auto-titration CPAP as a bridge until CPAP study results were available.  

Finally, in December 2009, analysis of the Veteran's sleep study/CPAP studies showed a good response to CPAP.  Based on the requirement of a CPAP machine to assist with breathing, the RO granted a 50 percent evaluation as of the date that he was provided the machine.  

The Board finds that the 50 percent rating should be effective as of January 27, 2009.  Fenderson, 12 Vet. App. at 125-26.  While the Veteran did not receive a CPAP machine until December 2009, he had been provided an auto-titration CPAP in June 2009, without any changes in symptomatology since the February 2009 consult.  Further, his February 2009 treatment was only one week after his January 27, 2009, statement to the RO in which he reported the need to go back on a CPAP machine.  Based on the continued symptomatology, the Board finds that medical evidence of the presence of the same symptoms in February 2009 that subsequently warranted a CPAP machine similarly warrants a 50 percent evaluation as of the contemporaneous request for a CPAP machine.  

Since then, as is evidenced by the July 2012 examination, the Veteran has continued to use a CPAP machine.  Thus, since January 27, 2009, the Veteran's obstructive sleep apnea warrants a 50 percent rating.

At no point during the appeal has the Veteran demonstrated chronic respiratory failure with carbon dioxide retention, or cor pulmonale.  He has not required a tracheostomy.  As such, the evidence does not support a 100 percent rating.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms of the Veteran's sleep apnea disability are daytime hypersomnolence and the requirement that he use a CPAP machine while sleeping.  This symptomatology is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

While the Veteran indicated in January 2009 that he felt that the totality of his disabilities interfered with his school work and his ability to work, and he has demonstrated a history of hypersomnolence, the evidence of record shows that he is not unemployable due to his obstructive sleep apnea.  Initially, his current 50 percent rating is meant to "represent as far as can practically be determined the average impairment in earning capacity resulting" from the disability.  38 C.F.R. § 4.1 (2011).  In addition to the fact that his current rating takes into account some impairment, or "interference," to employability, the evidence of record shows that the disability does not make him unemployable.  As of the September 2008 examination, the sleep apnea caused the Veteran no functional limitations.  Although he was not working at that time, he was considering his school and work options, and had missed no time from work during the past twelve months due to his sleep apnea.  Likewise, the July 2012 examiner opined that the Veteran's employability was unaffected by his sleep apnea, and noted that he was a full-time college student.  

Finally, to the extent that his noncompensable sleep apnea (for the period of August 18, 2008 to January 26, 2009) in conjunction with his other service-connected (but noncompensable) disabilities interferes with his ability to work, the claim is being remanded for consideration under 38 C.F.R. § 3.324 (2011).  

Other than his general statement that the totality of his disabilities interfere with his schooling and ability to work, the Veteran has not reported and the evidence does not otherwise reflect that he experienced any difficulties while employed due to a his service-connected sleep apnea or any other disability, that he retired due to any service-connected disability, or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.



ORDER

Entitlement to a compensable evaluation for obstructive sleep apnea for the period from August 18, 2008, to January 26, 2009, is denied.

Entitlement to an increased initial rating to 50 percent for the period of January 27, 2009, through November 30, 2009, is granted, subject to the laws and regulations concerning the payment of benefits.

Entitlement to an increased initial rating in excess of 50 percent from December 1, 2009, is denied.


REMAND

The issues of entitlement to initial compensable ratings for the residuals of a right ankle sprain, erectile dysfunction, and migraines, and entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities for the period of August 18, 2009, to January 26, 2009, must be remanded for additional development.  

The claims for compensable evaluations for the residuals of a right ankle sprain, erectile dysfunction, and migraines must be remanded for new examinations.  The Veteran was last provided a VA examination in September 2008, four years ago.  His representative asserted in September 2012 that his disabilities have worsened since the last examination; as such, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination where he has alleged a worsening of his condition, and where there is insufficient contemporaneous medical evidence to decide the claim); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that "where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination").

As discussed above, the Veteran has been granted an increased rating to 50 percent for his obstructive sleep apnea, effective January 27, 2009.  Thus, he currently has various disabilities rated noncompensable for the period from August 18, 2008, to January 26, 2009, a timeframe during which he could warrant a 10 percent evaluation based on multiple, noncompensable service-connected disabilities which are permanent, and clearly interfere with normal employment.  38 C.F.R. § 3.324.  

The claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the increased initial rating claims that are being remanded, and therefore, should be considered together with those claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his right ankle disability.  The claims folder, including any electronic records, must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible the examiner should assess the degree of severity of any pain.

The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide an opinion concerning the degree of severity of the Veteran's loss of range of motion, specifically indicating if the Veteran has moderate or marked limitation of motion of his right ankle.  The examiner should also comment on whether the Veteran has ankylosis of the right ankle.

The rationale for all opinions expressed should also be provided.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his erectile dysfunction disability.  The claims folder, including any electronic records, must be made available to and reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  A rationale or explanation must be given for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  The RO should then arrange for a neurological examination of the Veteran to ascertain the current severity of his migraine headache disability.  The claims folder, including any electronic records, must be made available to and reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner should render findings as to whether the Veteran has migraine headaches with (i) characteristic prostrating attacks averaging one in 2 months over the last several months, (ii) characteristic prostrating attacks occurring on an average once a month over last several months, or (iii) very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

The examiner should attempt to determine the length of time that the Veteran's migraine headache disability has been at the current level of severity.

A rationale or explanation must be given for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


